Citation Nr: 0731034	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  02-20 118	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) prior to August 28, 
2003.

2. Entitlement to an effective date prior to August 28, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).

3. Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION


The veteran served on active duty from September 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

In a November 2005 decision, the Board granted a 70 percent 
evaluation for PTSD prior to August 28, 2003; granted a 100 
percent evaluation for PTSD from August 28 2003; denied an 
effective date earlier than August 28, 2002, for the grant of 
a TDIU; and denied service connection for hepatitis C.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims.  On January 25, 2007, the Court 
granted the parties joint motion to remand, and issued its 
mandate.  On January 24, 2007, the appellant's counsel 
notified the Court of the appellant's death, and provided the 
Court with a death certificate which indicated that the 
veteran died on January [redacted], 2007.  The Court revoked its order 
of January 25, 2007; vacated the Board's November 2, 2005 
decision with respect to the matters appealed to the Court, 
and dismissed the appeal.  


FINDING OF FACT

On September 7, 2007, the Board was notified by the 
appellant's attorney that the appellant died in January 2007.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		

	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


